      Case 4:21-cv-00649-SDJ Document 1-2 OFFiled
                                  REGISTER                                        "Exhibit A"
                                                  08/17/21 Page 1 of 13 PageID #: 7
                                             ACTIONS
                                            CASE SUMMARY
                                                CASE NO. 90495
 FANNIE SLAUGHTER                                        §                  Location: 62nd District Court
 vs.                                                     §           Judicial Officer: Biard, Will
 WALMART INC.                                            §                  Filed on: 07/22/2021
                                                         §

                                                CASE INFORMATION

                                                                                       Injury/Damage - Other Injury
                                                                          Case Type:
                                                                                       or Damage

                                                                               Case
                                                                                     07/22/2021 Filed
                                                                             Status:


                                                PARTY INFORMATION
                                                                                              Attorneys
Plaintiff       Slaughter, Fannie                                                         LANGLEY, WILLIAM R.
                                                                                                         Retained
                                                                                                  713-230-2200(W)

Defendant       Walmart Inc.                                                               MERRITT, EDWARD L.
                                                                                                       Retained
                                                                                                903-757-4001(W)

     DATE                                  EVENTS & ORDERS OF THE COURT

  07/22/2021     ISSUED CITATION

  07/22/2021     Original Petition (OCA)

  07/27/2021     SERVED CITATION

  08/16/2021     DEFENDANTS ORIGINAL ANSWER




                                                    PAGE 1 OF 1                                    Printed on 08/17/2021 at 8:18 AM
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 2 of 13 PageID #: 8
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 3 of 13 PageID #: 9
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 4 of 13 PageID #: 10
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 5 of 13 PageID #: 11
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 6 of 13 PageID #: 12
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 7 of 13 PageID #: 13
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 8 of 13 PageID #: 14
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 9 of 13 PageID #: 15
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 10 of 13 PageID #:Filed
                                                                             168/16/2021 3:38 PM
                                                                                                 Shawntel Golden
                                                                                                     District Clerk
                                                                                              Lamar County, Texas

                                                                                              Tess Anderson
                                         CAUSE NO. 90495

FANNIE SLAUGHTER,                              §               IN THE DISTRICT COURT
                                               §
         Plaintiff,                            §
                                               §
vs.                                            §               62ND JUDICIAL DISTRICT
                                               §
                                               §
WALMART, INC.,                                 §
                                               §
         Defendant.                            §               LAMAR COUNTY, TEXAS


                             DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant files this Original Answer to the Plaintiff’s Original Petition and in support

thereof, respectfully shows the Court the following:

                                        I.   General Denial

      Pursuant to Texas Rule of Civil Procedure 92, Defendant generally denies, all and singular,

each and every material allegation contained in Plaintiff’s Original Petition and Request for

Disclosures; Defendant says that same are not true in whole or in part and demand strict proof

thereof as required by the Constitution and Laws of the State of Texas.

                                    II. Affirmative Defenses

      By way of further defense, Defendant would show that the incident was caused in whole or

in part by the negligent acts or omissions of Plaintiff and/or a third person who is or is not

currently a party to this action.




                                                   1
                                DEFENDANT’S ANSWER TO ORIGINAL PETITION
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 11 of 13 PageID #: 17




    Pleading further, and in the alternative, if such be necessary, and subject to the foregoing

pleas, and without waiving same, Defendant would state that in the event Defendant is held

legally responsible to Plaintiff, any such responsibility being expressly denied by Defendant,

then Defendant hereby invokes the provisions of Chapter 33 Comparative/Proportionate

Responsibility of the Tex. Civ. Prac. & Rem. Code, which provisions would entitle Defendant,

among other things, to reduction for the negligence, liability, responsibility or other conduct

alleged which is attributable to any other party or settling person or third party. Alternatively,

Defendant would invoke the provisions of Chapter 32 and Chapter 33 of the Tex. Civ. Prac. &

Rem. Code as that Code affects the rights of contribution and indemnity between parties to

litigation in the State of Texas, and the provisions thereunder whereby Defendant is entitled to a

credit for any settlement paid or to be paid to Plaintiff.

    To the extent that Plaintiff’s medical expenses exceed the amount actually paid on Plaintiff’s

behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set forth in

Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of Plaintiff’s

medical or health care expenses is limited to the amount actually paid or incurred by or on behalf

of Plaintiff.

        To the extent that any health care provider has written off its charges for medical care for

Plaintiff and/or paid charges for medical care in connection with the injuries underlying this suit,

and in the unlikely event that Plaintiff obtains a final judgment against Defendant, Defendant is

entitled to a credit and/or offset for the total amount of such write-offs and/or expenditures

incurred and paid by others and accruing to Plaintiff pursuant to Texas Civil Practice &

Remedies Code Section 41.0105.




                                                   2
                               DEFENDANT’S ANSWER TO ORIGINAL PETITION
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 12 of 13 PageID #: 18




                                       III. Jury Demand

       Defendant herein demands a trial by jury.

                                                IV.

       Defendant specially reserves the right to plead further prior to the time of trial of this

lawsuit.

                                           V.    Prayer

   WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take nothing,

that Defendant recover its costs of suit, and for such other and further relief to which Defendant

may show itself justly entitled, both special and general, at law or in equity.


                                                      Respectfully submitted,

                                                By:          /s/ Edward L. Merritt
                                                      Edward L. Merritt
                                                      Tex. Bar No. 13967400
                                                      Jessica M. LaRue
                                                      Tex. Bar No. 24076019
                                                      HARBOUR, SMITH, HARRIS &
                                                      MERRITT, P.C.
                                                      222 N Fredonia Street
                                                      P.O. Drawer 2072
                                                      Longview, TX 75606
                                                      Telephone: 903-757-4001
                                                      Facsimile: 903-753-5123
                                                      Attorneys for Defendant




                                                  3
                               DEFENDANT’S ANSWER TO ORIGINAL PETITION
Case 4:21-cv-00649-SDJ Document 1-2 Filed 08/17/21 Page 13 of 13 PageID #: 19




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above instrument was electronically filed with
the Court’s e-filing system and a copy served thereby on all counsel of record this 16th day of
August, 2021.


                                                      /s/ Edward L. Merritt
                                                     EDWARD L. MERRITT




                                                4
                              DEFENDANT’S ANSWER TO ORIGINAL PETITION
